PER CURIAM.
In this workers’ compensation appeal, the claimant challenges (1) the number of hours of attendant care'awarded by the judge of- compensation claims (JCC), and (2) the constitutionality of the section 440.13(2)(b)l., Florida Statutes, which limits payment of nonprofessional attendant care by family members to the federal minimum hourly wage. Both claims are meritless. ‘ With respect to the first' claim, ample competent substantial evidence supports the number of hours of attendant care awarded by the JCC. With respect to the second claim, although article X, section 24 of the Florida Constitution prescribes a minimum hourly wage that exceeds the federal minimum hourly wage, this constitutional provision applies only to “employees” as defined by federal law, and family members providing nonprofessional attendant care do not fall within that definition. See Marin v. Travelers Ins. Co., 771 So.2d 625, 626 (Fla. 3d DCA 2000). Accordingly, section 440.13(2)(b)T. does not contravene article X, section 24.
For these reasons, the final order is AFFIRMED.
WOLF, WETHERELL, and KELSEY, JJ., concur.